            Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA


LYNN COLE, individually and on behalf of                       Case No.
all others similarly situated,
                                                               ELECTRONICALLY FILED ON
               Plaintiff,

v.                                                             COMPLAINT –
                                                               COLLECTIVE AND CLASS
                                                               ACTION
HIGHMARK, INC,

               Defendant.


                                 PRELIMINARY STATEMENT

       1.      This is a putative class and collective action brought by individual and

representative Plaintiff Lynn Cole (“Plaintiff”), on behalf of herself, the proposed Pennsylvania

Class, and all others similarly situated, to recover overtime pay from her employer Highmark, Inc.

(“Highmark” or “Defendant”).

       2.      Plaintiff brings this action (1) as an opt-in collective action on behalf of herself and

all similarly situated individuals for violations of the federal Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq. (“FLSA”) and the Pennsylvania Minimum Wage Act, 43 P.S. § 333.101, et seq.

(hereinafter, “PMWA”)

       3.      Plaintiff’s claim is asserted as a collective action under the FLSA, 29 U.S.C. §

216(b) and as a class action under Rule 23 of the Federal Rules of Civil Procedure.

       4.      The putative “FLSA Collective” is made up of all persons who are or have been

employed by Defendant as a Utilization Management Nurse, Utilization Review Nurse, Care

Coordinator, Nurse Reviewer, Care Management Nurse, or other similar positions during the

applicable statutory period, and whose primary job was to perform utilization review work, which


                                                   1
              Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 2 of 11




consists of applying pre-determined criteria and guidelines to authorization requests submitted by

healthcare providers for insurance coverage and payment purposes.

        5.       The Pennsylvania Class is made up of all persons who Defendant employed as

Utilization Management Nurse, Utilization Review Nurse, Care Coordinator, Nurse Reviewer,

Care Management Nurse in the state of Pennsylvania at any time within 3 years and whose primary

job was to perform utilization review work, which consists of applying pre-determined criteria and

guidelines to authorization requests submitted by healthcare providers for insurance coverage and

payment purposes.

        6.       Defendant classified members of the FLSA collective and the Pennsylvania Class

as exempt from the overtime provisions under federal and Pennsylvania state law.

        7.       Plaintiff and those similarly situated routinely worked more than forty (40) hours

in a workweek but were not paid an overtime premium for their overtime hours.

                                  JURISDICTION AND VENUE

        8.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 to hear this

Complaint and to adjudicate these claims because this action is brought under the FLSA.

        9.       Venue is proper in the United States District Court for the Western District

Pennsylvania pursuant to 28 U.S.C. § 1391 because Defendant operates in this district, Plaintiff

worked for Defendant in this district, and a substantial part of the events or omissions giving rise

to the claims occurred in this district.

                                             PARTIES

        10.      Plaintiff Lynn Cole is an adult resident of Luzerne County, Pennsylvania. Plaintiff

was employed by Defendant as a Care Management Nurse from approximately June 2017 to the

September 24, 2019.



                                                  2
             Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 3 of 11




       11.      Defendant is a foreign limited liability company with its principal place of business

located at 120 5th Ave. 5th Ave. Pl., Pittsburgh, Pennsylvania, 15222, United States.

       12.      Defendant operates office locations in multiple states around the country, including

a location in Pittsburgh, Pennsylvania.

       13.      Defendant is among the ten largest health insurers in the United States and is the

fourth-largest Blue Cross and Blue Shield-affiliated company. Through its diversified businesses

and affiliates, Defendant operates health insurance plans in Pennsylvania, Delaware and West

Virginia that serve 5.2 million members through dental insurance, vision care and other related

health businesses.

       14.      Highmark Inc. operates in interstate commerce by, among other things, offering

and selling a wide array of health, pharmacy, Medicaid services, behavioral health programs, and

medical management products and services to customers and consumers in multiple states across

the country.

       15.      Upon information and belief, Defendant’s gross annual sales made or business done

has been in excess of $500,000.00 at all relevant times.

       16.      At all relevant times, Defendant is, and has been, an “employer” engaged in

interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. § 203(d).

                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       17.      At all times relevant herein, Defendant operated a willful scheme to deprive

Plaintiff and others similarly situated of overtime compensation. Plaintiff, the FLSA Collective,

and Pennsylvania Class, work or worked as Utilization Management Nurses, Utilization Review

Nurses, Care Coordinators, Nurse Reviewers, Care Management Nurse, or similar job titles, whose



                                                  3
             Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 4 of 11




primary job duties consisted of performing utilization reviews for Defendant. Plaintiff, the FLSA

Collective, and Pennsylvania Class’s primary job duty is non-exempt work consisting of reviewing

medical authorization requests submitted by healthcare providers against pre-determined

guidelines and criteria for coverage and payment purposes.

       18.      Plaintiff, the FLSA Collective, and Pennsylvania Class are or were paid a salary

with no overtime pay.

       19.      Plaintiff and the FLSA Collective, and Pennsylvania Class, are or were classified

as exempt from federal overtime and state laws.

       20.      Defendant suffered and permitted Plaintiff, the FLSA Collective, and Pennsylvania

Class to work more than forty (40) hours per week without overtime pay.

       21.      For example, in the workweek beginning April 22, 2018, Plaintiff estimates that

she worked approximately 45-46 hours and did not receive overtime pay for these overtime hours.

       22.      Defendant has been aware, or should have been aware, that Plaintiff, the FLSA

Collective, and Pennsylvania Class performed non-exempt work that required payment of

overtime compensation. Defendant also required Plaintiff, the FLSA Collective, and Pennsylvania

Class, to work long hours, including overtime hours, to complete all of their job responsibilities

and meet Defendant’s productivity standards.

       23.      Defendant knew that Plaintiff, the FLSA Collective, and Pennsylvania Class

worked unpaid overtime hours because Plaintiff and others complained about their long hours and

the workload. Specifically, when Plaintiff questioned her supervisor about not being compensated

for working overtime. In response, Plaintiff’s supervisor informed her that because she was

working in a salaried position, it was part of the job and that she needed to work as much as was

required to get the work done.



                                                  4
              Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 5 of 11




        24.      Although it had a legal obligation to do so, Defendant did not make, keep, or

preserve adequate or accurate records of the hours worked by Plaintiff, the FLSA Collective, or

the Pennsylvania Class.

                               FLSA COLLECTIVE ACTION ALLEGATIONS

        25.      Plaintiff restates and incorporates by reference the above paragraphs as if fully set

forth herein.

        26.      Plaintiff files this action on behalf of herself and all other similarly situated

individuals. The putative FLSA Collective is defined as follows:

        All persons who worked as Utilization Management Nurses, Utilization Review
        Nurses, Medical Management Nurses, Nurse Reviewers, Care Management Nurse,
        or similar job titles, primarily responsible for performing utilization reviews for
        Defendant nationwide at any time since three years prior to the filing of this
        Complaint.

        27.      Plaintiff has consented in writing to be a part of this action pursuant to 29 U.S.C. §

216(b). Plaintiff’s signed consent form is attached hereto as Exhibit A.

        28.      As this case proceeds, it is likely that other individuals will file consent forms and

join as “opt-in” plaintiffs.

        29.      During the applicable statutory period, Plaintiff and the putative FLSA Collective

routinely worked in excess of forty (40) hours in a workweek without receiving overtime

compensation for their overtime hours worked.

        30.      Defendant willfully engaged in a pattern of violating the FLSA, 29 U.S.C. § 201 et

seq., as described in this Complaint in ways including, but not limited to, requiring Plaintiff and

others similarly situated to work excessive hours and failing to pay them overtime compensation.

        31.      Defendant is liable under the FLSA for failing to properly compensate Plaintiff and

the putative FLSA Collective. Accordingly, notice should be sent to the putative FLSA Collective.



                                                    5
             Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 6 of 11




There are numerous similarly-situated current and former employees of Defendant who have

suffered from Defendant’s practice of denying overtime pay, and who would benefit from the

issuance of court-supervised notice of this lawsuit and the opportunity to join. Those similarly-

situated employees are known to Defendant, and are readily identifiable through its records.

      CLASS ACTION ALLEGATIONS UNDER PENNSYLVANIA WAGE LAWS

       32.      Plaintiff Cole (as the class representative) brings this action pursuant to Rule 23 of

the Federal Rules of Civil Procedure, individually and as a class action on behalf of all similarly

situated individuals. The Pennsylvania Class is defined as follows:

             All persons who worked as Utilization Management Nurses, Utilization Review
             Nurses, Medical Management Nurses, Nurse Reviewers, Care Management
             Nurse, or in similar job titles, primarily responsible for performing utilization
             reviews for Defendant in Pennsylvania at any time since three years prior to the
             filing of this Complaint.

       33.      Plaintiff’s claims are typical of the claims of the proposed class members.

       34.      The potential members of the class are sufficiently numerous so that joinder of all

class members is impractical and inefficient. The identities of the members of the putative

Pennsylvania Class may be ascertained from Defendant’s files and records.

       35.      There are questions of law and fact common to the class that predominate over any

questions exclusive to the individual class members, including but not limited to, whether

Defendant misclassified Plaintiff Cole and the putative Pennsylvania Class and unlawfully failed

to pay them overtime compensation, whether Defendant failed to keep accurate records for all

hours worked, whether Defendant’s conduct was willful, and the proper measure of damages

sustained by Plaintiff Cole and the putative Pennsylvania Class members.

       36.      Plaintiff Cole will fairly and adequately protect the interests of the putative

Pennsylvania Class because her interests are not inconsistent with or antagonistic to the interests



                                                   6
             Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 7 of 11




to the members of the putative Pennsylvania Class. She has retained counsel qualified and

experienced in litigating class actions and other complex litigation matters.

       37.       A class action is superior to other available methods for the fair and efficient

adjudication of this case and will serve to promote judicial economy to the benefit of this Court,

as well as the involved parties.

                                       CAUSES OF ACTION

                COUNT I – VIOLATION OF THE FAIR LABOR STANDARDS ACT

                                   FAILURE TO PAY OVERTIME

                         (On Behalf of Plaintiff and the FLSA Collective)

       38.       Plaintiff restates and incorporates by reference the above paragraphs as if fully set

forth herein.

       39.       The FLSA, 29 U.S.C. § 207, requires employers to pay non-exempt employees

one and one-half times the regular rate of pay for all hours worked over forty (40) hours per

workweek.

       40.       Defendant suffered and permitted Plaintiff and the putative FLSA Collective to

routinely work more than forty (40) hours i n a workweek without overtime compensation.

       41.       Defendant’s actions, policies, and practices described above violate the FLSA’s

overtime requirement by regularly and repeatedly failing to compensate Plaintiff and the putative

FLSA Collective the required overtime compensation.

       42.       As the direct and proximate result of Defendant’s unlawful conduct, Plaintiff and

the putative FLSA Collective have suffered and will continue to suffer a loss of income and other

damages. Plaintiff and the putative FLSA Collective are entitled to liquidated damages and

attorney’s fees and costs incurred in connection with this claim.



                                                   7
             Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 8 of 11




       43.      By failing to accurately record, report, and/or preserve records of hours worked

by Plaintiff and the putative FLSA Collective, Defendant has failed to make, keep, and preserve

records with respect to each of its employees sufficient to determine their wages, hours, and other

conditions and practice of employment, in violation of the FLSA, 29 U.S.C. § 201, et seq.

       44.      The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a). Defendant knew or showed reckless disregard for the

fact that its compensation practices were in violation of these laws.

                             COUNT II—VIOLATION OF THE PMWA

                                   FAILURE TO PAY OVERTIME

                            (On Behalf of Plaintiff and Pennsylvania Class)

       45.      Plaintiff hereby fully incorporates in this Count all allegations contained within

Plaintiff’s Complaint.

       46.      At all times relevant to this action, Plaintiff Cole and the putative Pennsylvania

Rule 23 Class were employees of Defendant within the meaning of PMWA and entitled to its

protections.

       47.      Defendant is an employer covered by the PMWA. See 43 P.S. § 333.103(g).

       48.      Pursuant to the Pennsylvania Minimum Wage Act, § 333.104(c), each employer

shall pay an overtime wage of at least one and one half (1.5) times the regular hourly rate for each

hour over forty (40) that an employee works during one (1) workweek.

       49.      Defendant violated the PMWA by failing to compensate Plaintiff Cole and the

putative Pennsylvania Class for her hours worked in excess of forty (40) in a workweek, and with

respect to such hours, failing to compensate Plaintiff Cole and the Pennsylvania Class based upon

the overtime premium rate of one and one-half times their regular rate of pay.



                                                  8
             Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 9 of 11




       50.      Defendant willfully and intentionally failed to compensate Plaintiff and the putative

Pennsylvania Class for the overtime hours they worked.

       51.      Under the PMWA, Plaintiff and the Pennsylvania Class are entitled to additional

wages from Defendant for all overtime hours worked at a rate of one and one-half (1.5) times their

regular hourly wage rates.

       52.      Plaintiff Cole and the putative Pennsylvania Class also seek recovery of all

attorneys’ fees, costs, liquidated damages, pre-judgment interest, and expenses in this action that

are available under the PMWA.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and the putative FLSA Collective, prays for

judgment against Defendant as follows:

       A.      Designation of this action as a collective action on behalf of Plaintiff and
               those similarly situated, and prompt issuance of notice pursuant to 29 U.S.C.
               § 216(b) to all those similarly-situated apprising them of the pendency of
               this action, and permitting them to assert timely FLSA claims in this action
               by filing individual consent forms;

       B.      A finding that Plaintiff and the putative FLSA Collective are non-exempt
               employees entitled to protection under the FLSA;

       C.      A finding that Defendant violated the overtime provisions of the FLSA;

       D.      Judgment against Defendant in the amount of Plaintiff’s and the putative
               FLSA Collective’s unpaid back wages at the applicable overtime rates;

       E.      An award of all damages, liquidated damages, pre-judgment interest and
               post-judgment interest;

       F.      An award of attorneys’ fees and costs incurred in prosecuting this action;

       G.      Leave to add additional plaintiffs and/or additional state law claims by
               motion, the filing of written consent forms, or any other method approved
               by the Court; and




                                                  9
           Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 10 of 11




      H.      For such other and further relief, in the law or equity, as this Court may deem
              appropriate and just.

        WHEREFORE, Plaintiff, individually and on behalf of the Pennsylvania Class,
prays for additional relief as follows:

      A.      That the Court determine that this action may be maintained as a class action
              under Rule 23(b)(1) and (3) of the Federal Rules of Civil Procedure.

      B.      That Plaintiff be designated as the representative of the Rule 23
              Pennsylvania Class, and Plaintiff’s Counsel be designated as Class Counsel.

      C.      Unpaid overtime wages, and other due wages, and injunctive relief,
              pursuant to Pennsylvania law;

      D.      Appropriate equitable relief to remedy Defendant’s violations of state law;

      E.      Appropriate statutory penalties;

      F.      An award of damages and restitution to be paid by Defendant according to
              proof;

      G.      Attorneys’ fees and costs of suit, including expert fees pursuant to
              Pennsylvania Minimum Wage Act, § 333.104(c);

      H.      That Defendant be further enjoined to cease and desist from the unlawful
              activities in violation of the state laws cited above;

      I.      Pre-judgment and post-judgment interest, as provided by law; and

      J.      Such other equitable relief as the Court may deem just and proper.


DATED: April 6, 2021                         JOHNSTON LYKOS, LLC
                                             /s/Colleen Ramage Johnston
                                             Colleen Ramage Johnston
                                             PA I.D. No. 64413
                                             525 William Penn Place, 28th Floor
                                             Pittsburgh, PA 15219
                                             Telephone: (412) 325-7700
                                             Facsimile: (412) 325-7755
                                             cjohnston@johnstonlykos.com

                                             NICHOLS KASTER, PLLP



                                                 10
Case 2:05-mc-02025 Document 419 Filed 04/06/21 Page 11 of 11




                           Rachhana T. Srey, MN Bar No. 0340133
                           Caroline E. Bressman, MN Bar No. 0400013
                           80 South Eighth Street, St. 4700
                           Minneapolis, MN 55402
                           Telephone: (612) 256-3200
                           Facsimile: (612) 338-4878
                           srey@nka.com
                           cbressman@nka.com

                           Attorneys for Plaintiff and Others
                           Similarly Situated




                              11
